81854: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13643: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81854


Short Caption:BULEN VS. LAUERCourt:Supreme Court


Related Case(s):81854-COA, 82393, 82393-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A784807Classification:Civil Appeal - General - Other


Disqualifications:Cadish, SilverCase Status:Remittitur Issued/Case Closed


Replacement:Justice Hardesty for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:10/07/2020 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLawra Kassee BulenBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


RespondentRob LauerKyle P. Cottner
							(Former)
						
							(Kaplan Cottner)
						Kory L. Kaplan
							(Former)
						
							(Kaplan Cottner)
						Richard F. Scotti


RespondentSteve W. SansonKyle P. Cottner
							(Former)
						
							(Kaplan Cottner)
						Kory L. Kaplan
							(Former)
						
							(Kaplan Cottner)
						Richard F. Scotti





Docket Entries


DateTypeDescriptionPending?Document


09/28/2020Filing FeeFiling Fee due for Appeal. (SC)


09/28/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-35577




09/28/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-35581




09/28/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-35583




09/28/2020OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


09/28/2020OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


09/30/2020Filing FeeE-Payment $250.00 from Brandon L. Phillips. (SC)


10/01/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-36106




10/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC).20-36751




10/08/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-37062




10/28/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).20-39474




11/02/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-39798




11/03/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-40008




12/08/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/12/20. To Court Reporter: Unknown. (REJECTED PER NOTICE FILED ON 12/8/20) (SC)


12/08/2020Notice/OutgoingIssued Notice of Rejection of Filed Document. (Transcript Request Form). (SC)20-44645




12/15/2020MotionFiled Appellant's Motion for a Continuance of Time to Request Transcripts. (SC)20-45474




12/18/2020Order/ProceduralFiled Order Regarding Motion.  Appellant shall have 14 days from the date of this order to file and serve the transcript request form.  Appellant shall have 14 days from the date of this order to file and serve the docketing statement.  (SC)20-45833




12/22/2020MotionFiled Motion to Withdraw as Counsel for Respondents.  (SC)20-46159




12/31/2020Order/ProceduralFiled Order Granting Motion to Withdraw as Counsel. Attorney Kory L. Kaplan's motion to withdraw as counsel for respondents is construed as seeking withdrawal for himself and his partner, attorney Kyle P. Cottner.  The motion is granted. The clerk of this court shall remove attorneys Kory L. Kaplan, Kyle P. Cottner, and the law firm of Kaplan Cottner from the docket in this appeal. Respondents shall have 30 days from the date of this order to retain new counsel and cause counsel to file a notice of appearance or to inform this court in writing that they intend to proceed pro se. (SC)20-47044




01/06/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/12/2020. To Court Reporter: Unknown. (SC)21-00344




01/19/2021MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (REJECTED PER NOTICE FILED ON 1/21/21) (SC)


01/21/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. (SC)21-01712




01/21/2021MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (SC)21-01881




01/22/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-01984




01/26/2021Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on January 22, 2021.  (SC)21-02382




02/01/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-03112




02/02/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved to File Opening Brief. Due date is February 16, 2021. (SC)21-03128




02/16/2021BriefFiled Appellant's Opening Brief. (SC)21-04589




02/17/2021Notice/OutgoingIssued Notice to File Appendix to Opening Brief. Due date: 10 days. (SC)21-04619




02/23/2021AppendixFiled Appellant's Index to Appendix. (SC)21-05308




02/23/2021AppendixFiled Appendix to Opening Brief. Vol. 1. (SC)21-05371




02/26/2021Order/ProceduralFiled Order. To date respondents have not responded to this court's order, nor has new counsel entered an appearance; accordingly, this court concludes that respondents intend to proceed pro se. Respondents' answering briefs are due to be filed on or before March 26, 2021. (SC)21-05713




03/10/2021MotionFiled Respondent's Motion for a Notice of Appearance. (SC)21-06936




03/15/2021Order/ProceduralFiled Order. Attorney Richard F. Scotti has filed a notice of appearance as counsel for respondents. The clerk of this court shall add Mr. Scotti to the docket and service list. Respondents' answering brief remains due on or before March 26, 2021. (SC)21-07437




03/16/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (REJECTED PER PHONE CALL) (SC)


03/16/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (REJECTED PER NOTICE ISSUED ON 3/16/21) (SC)


03/16/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-07632




03/17/2021MotionFiled Respondent's Emergency Motion for an Extension of Time to File Answering Brief. (SC)21-07706




04/02/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until May 27, 2021, to file and serve the answering brief.  (SC)21-09563




05/27/2021BriefFiled Respondents' Answering Brief. (REJECTED PER NOTICE FILED ON 5/27/21) (SC)


05/27/2021AppendixFiled Respondents' Appendix to Answering Brief. (REJECTED PER NOTICE FILED ON 5/27/21) (SC)


05/27/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-15295




05/27/2021BriefFiled Respondents' Answering Brief. (SC)21-15303




05/27/2021AppendixFiled Respondents' Appendix to Answering Brief. (REJECTED PER NOTICE ISSUED ON 5/28/21) (SC)


05/28/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-15329




05/28/2021AppendixFiled Respondents' Appendix to Answering Brief. (REJECTED PER NOTICE FILED ON 5/28/21) (SC)


05/28/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-15393




05/28/2021AppendixFiled Respondents' Appendix to Answering Brief. Vol. 1. (SC)21-15441




07/15/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


09/08/2021Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).21-25974




09/08/2021Case Status UpdateTransferred to Court of Appeals. (SC).


10/28/2021Order/ProceduralFiled Order Rescinding Transfer to Court of Appeals.  On September 8, 2021, this appeal was transferred to the court of appeals.  After transferring the appeal, it was discovered that the three court of appeals judges will need to recuse themselves from consideration of the matter.  Accordingly, we rescind the September 8 transfer order and recall this appeal to this court for resolution.  (SC)21-31162




10/28/2021Case Status UpdateTransferred from Court of Appeals.  (SC)


04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED.  fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/JH/MG  (SC)22-13643




05/24/2022RemittiturIssued Remittitur. (SC)22-16486




05/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 25, 2022. (SC)22-16486





Combined Case View